Citation Nr: 0946952	
Decision Date: 12/10/09    Archive Date: 12/18/09

DOCKET NO.  09-04 485	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina



THE ISSUE

Entitlement to service connection for the cause of the 
Veteran's death.



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

A. Michel, Associate Counsel

INTRODUCTION

The Veteran had active service from January 1947 to April 
1947.  He died in July 1996; the appellant is the Veteran's 
surviving spouse.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2008 rating decision (RD) by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Columbia, South Carolina. 

In January 2009, the appellant requested to be scheduled for 
a hearing before a Decision Review Officer at the RO and for 
Travel Board hearing.  She failed to appear for a hearing 
before a Decision Review Officer in September 2009 without 
explanation.  In addition, in September 2009, she withdrew 
her request for a Travel Board hearing.

This appeal has been advanced on the Board's docket pursuant 
to 38 C.F.R. § 20.900(c) (2009).  


FINDINGS OF FACT

1.  The Veteran died in July 1996 from myocardial infarction 
with underlying atherosclerotic vascular disease.

2.  Service connection was in effect for no disability at the 
time of the Veteran's death.

3.  The atherosclerotic vascular disease was not present 
during active service or manifested within one year of 
discharge from active service and was not etiologically 
related to active service.


CONCLUSION OF LAW

A disability incurred in or aggravated by active service did 
not cause or contribute substantially or materially to cause 
the Veteran's death.  38 U.S.C.A. § 1310 (West 2002); 38 
C.F.R. § 3.312 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The appellant is seeking service connection for the cause of 
the Veteran's death.  The Board will initially discuss 
certain preliminary matters and will then address the 
pertinent law and regulations and their application to the 
facts and evidence.

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & 
Supp. 2009), and the pertinent implementing regulation, 
codified at 38 C.F.R. § 3.159 (2009), provide that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  They also require VA to notify the claimant and 
the claimant's representative, if any, of any information, 
and any medical or lay evidence, not previously provided to 
the Secretary that is necessary to substantiate the claim.  
As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  Although the regulation previously 
required VA to request that the claimant provide any evidence 
in the claimant's possession that pertains to the claim, the 
regulation has been amended to eliminate that requirement for 
claims pending before VA on or after May 30, 2008.

The Board also notes the United States Court of Appeals for 
Veterans Claims (Court) has held that the plain language of 
38 U.S.C.A. § 5103(a) (West 2002), requires that notice to a 
claimant pursuant to the VCAA be provided "at the time" 
that, or "immediately after," VA receives a complete or 
substantially complete application for VA-administered 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 
(2004).  The timing requirement enunciated in Pelegrini 
applies equally to the effective-date element of a service-
connection claim.  Dingess v. Nicholson, 19 Vet. App. 473 
(2006).

Also, in the context of a claim for service connection for 
the cause of a Veteran's death, 38 U.S.C.A. § 5103(a) notice 
must include (1) a statement of the conditions, if any, for 
which a Veteran was service connected at the time of his or 
her death; (2) an explanation of the evidence and information 
required to substantiate the claim based on a previously 
service-connected condition; and (3) an explanation of the 
evidence and information required to substantiate a claim 
based on a condition not yet service connected.  Hupp v. 
Nicholson, 21 Vet. App. 342, 352-53 (2007).

In May 2008, prior to the initial adjudication of the 
appellant's claim, the RO sent the appellant notice advising 
her of the elements to establish entitlement to Dependency 
and Indemnity Compensation (DIC).  The notice described the 
respective duties of VA and the claimant in obtaining 
evidence.  Although this letter did not specifically inform 
the claimant that service connection was not in effect for 
any disability at the time of the Veteran's death, it is 
clear that the appellant and the appellant's representative 
are aware of the conditions that caused the Veteran's death 
and that service connection was not in effect for those 
conditions at the time of the Veteran's death.  Moreover, in 
the August 2008 rating decision and Statement of the Case 
(SOC), the RO identified the conditions causing the Veteran's 
death and pointed out that service connection was not in 
effect for those conditions.  

Although the appellant has not been provided notice with 
respect to the effective-date element of the claim and she 
was not notified that the Veteran was not service-connected 
for the conditions causing his death before the initial 
adjudication of the claim, the Board finds there is no 
prejudice to the appellant in proceeding at this point with 
issuance of a final decision.  See Bernard v. Brown, 4 Vet. 
App. 384, 394 (1993).  In this regard, the Board has 
determined that service connection is not warranted for the 
cause of the Veteran's death.  Consequently, no effective 
date will be assigned, so the failure to provide notice with 
respect to that element of the claim is no more than harmless 
error.  Moreover, no additional evidence was submitted after 
the appellant was informed that service connection was not in 
effect for the conditions causing the Veteran's death.  
Therefore, the timing of this notice was also harmless error.

The Board also finds that the appellant has been afforded 
adequate assistance in regard to the claim.  The Veteran's 
service treatment records (STRs) and service personnel 
records (SPRs) are associated with the file.  The certificate 
of death and post-service treatment records are also of 
record.  Neither the appellant nor her representative has 
identified any additional outstanding evidence, to include 
medical records, which could be obtained to substantiate the 
claim.  The Board is also unaware of any such evidence.  The 
Board notes that although the appellant stated that pertinent 
medical records from "Dr. C" (Dr. RHC) were unobtainable 
because he was deceased, a note from Dr. RHC dated in 
September 1948 is of record and is outlined below.

The Board acknowledges that no VA medical opinion addressing 
whether the causes of the Veteran's death were related to 
service has been obtained.  The Board has determined that VA 
is not obliged to obtain a medical opinion because there is 
no competent evidence suggesting that his myocardial 
infarction with underlying atherosclerotic vascular disease 
was related to service.  See 38 C.F.R. § 3.159(c)(4); see 
also Charles v. Principi, 16 Vet. App. 370 (2002).

In sum, the Board is satisfied that that any procedural 
errors in the originating agency's development and 
consideration of the claim were insignificant and not 
prejudicial to the appellant.  Accordingly, the Board will 
address the merits of the claim.

Legal Criteria

Service connection for the cause of a veteran's death is 
warranted if a service-connected disability either caused or 
contributed substantially or materially to the cause of 
death.  38 U.S.C.A. § 1310; 38 C.F.R. § 3.312.

A service-connected disability is one that was incurred in or 
aggravated by active service; one that may be presumed to 
have been incurred or aggravated during such service; or one 
that was proximately due to or the result of a service-
connected disability.  38 U.S.C.A. §§ 1101, 1110, 1112 (West 
2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2009).

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see 
also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To 
deny a claim on its merits, the evidence must preponderate 
against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 
(1996), citing Gilbert, 1 Vet. App. at 54.  



Analysis

According to the certificate of death, the Veteran died in 
July 1996.  The immediate cause of the Veteran's death was 
listed as myocardial infarction, which was noted as due to or 
a consequence atherosclerotic vascular disease.  No other 
significant conditions are listed as having contributed to 
the Veteran's death.  

As a threshold matter, the Board notes the Veteran was not 
service-connected during his lifetime for atherosclerotic 
vascular disease, or indeed for any other disorder.  However, 
the appellant asserts the Veteran's death was caused by his 
military service.

The Veteran's STRs included an enlistment record dated in 
January 1947 in which the Veteran noted that to the best of 
his knowledge and belief, he was sound for service.  The 
Veteran's cardiovascular system was noted as normal. 

STRs show that in February 1947 the Veteran reported for a 
medical consultation because of history of rheumatic heart 
disease and pains around his heart.  The Veteran's chief 
complaint was that his heart seemed to speed up and 
"quiver" when he exercised violently in his basic training.  
Physical examination of the heart was entirely negative.  The 
Veteran's heart was not enlarged to percussion or on 
fluoroscopy.  The examiner's impression was that no residuals 
from the Veteran's rheumatic heart disease remained.

In April 1947 the Veteran was admitted for inpatient 
evaluation for albuminuria that was found during routine 
examination for discharge.  The Veteran asserted he had 
rheumatic fever at age 7 and had been in bed for 6 weeks but 
had played baseball and boxed since then.  There is no 
clinical indication during this inpatient treatment of any 
current cardiac disorder.   

The Veteran was discharged from service in April 1947 as he 
was not recommended for re-enlistment induction or 
reinduction.  The discharge was not characterized as a 
medical discharge, and there is no indication as to why the 
Veteran was discharged after less than 4 months in service.  

STRs also included a discharge examination report dated in 
May 1947 in which the only physical abnormality noted was the 
presence of a furuncle on the neck.  The Veteran's 
cardiovascular system was noted as normal.  The Veteran was 
noted as having no significant current diseases, wounds or 
injuries.  

VA hospital (VAH) records show that in May 1948 the Veteran 
was transported to a VAH by ambulance for angina pectoris.  
The Veteran opted not to seek treatment when he was informed 
he may have been required to pay for such treatment.

The Veteran filed a claim for pension or compensation in 
September 1948 for a rheumatic heart condition.  

In a letter dated in September 1948, Dr. WWB, M.D., stated 
that he examined the Veteran in May 1948.  The doctor stated 
that the Veteran was suffering from chronic myocarditis and 
was unable to do ordinary work.  The doctor furthered that 
the Veteran's disability was probably permanent.

In a note dated in September 1948, Dr. RHC, M.D., stated that 
he attended the Veteran in his sickness since May 1947.  Dr. 
RHC stated that the Veteran was suffering from chronic 
myocarditis with coronary involvement.  The doctor concluded 
that the Veteran was unable to earn a living and that this 
disability was permanent.

In response to his claim, the Veteran was afforded a VA fee-
basis examination in December 1948 in which the Veteran 
complained of weakness and cramps around his heart on 
exertion.  The Veteran stated that he had rheumatic fever 
when he was 10 years old. He reported that approximately one 
month after entering service, he started having pains about 
his heart on exertion and difficulty sleeping due to the 
pain.  He claimed that his symptoms worsened after his 
discharge from service.  The examiner stated that the 
Veteran's story was rambling and difficult to build into any 
actual symptom complex of cardiac disease.  The examiner 
noted that the Veteran's heart was not enlarged to 
percussion, sounds were of good quality, there were no 
thrills or murmurs, and rhythm was regular.  The Veteran's 
electrocardiogram was normal.  The examiner noted that the 
physical examination revealed no evidence of organic heart 
disease and the cardiogram was well within normal limits.  
The examiner's diagnoses was constitutional inadequacy and 
psychoneurosis/anxiety with somatoform disorder.  

Private medical records from Dr. REB, M.D., dated in 
September 1995 show the Veteran stated he had no prior 
history of cardiac disease other than a history of rheumatic 
fever at the age of eleven.  He stated that he had no known 
history of valvular heart disease, arrhythmias, myocardial 
infarction, or congestive heart failure.  Irregular heart 
rhythm and rate were noted.  The Veteran was admitted to Mary 
Black Hospital for telemetry.  The Veteran was found to be in 
atrial fibrillation flutter with moderate ventricular 
response.  A cardiac consultation was obtained, and the 
Veteran's echocardiogram showed mild-to-moderate enlargement 
of the left atrium.  The Veteran's chest X-ray showed 
cardiomegaly. 

In April 2008 the appellant filed her claim for dependency 
and indemnity compensation (DIC), because she believed the 
Veteran's death was caused by his time in service.  The 
appellant submitted a statement in June 2008 in which she 
stated that the Veteran was discharged from service after 
three or four months due to rheumatic fever /rheumatic heart 
condition.  She furthered that the Veteran was treated for 
these illnesses from the date of his discharge to the date of 
his death.  She concluded that because the Veteran's death 
was due to these illnesses, they were permanently aggravated 
by the Veteran's military service.

In a notice of disagreement (NOD) dated in September 2008, 
the appellant again stated that she believed the Veteran was 
discharged from service after only four months because of 
something to do with his heart.  She furthered that the 
Veteran had continuous heart problems from the time of his 
discharge until his death.  She stated that the Veteran was 
treated for years by "Dr. C" (Dr. RHC), but the appellant 
was unable to obtain these medical records as Dr. RHC was 
deceased for many years.  The appellant stated that Dr. RHC 
informed the Veteran of his heart condition right after his 
discharge from service.  She concluded that she felt the 
Veteran's condition was aggravated by his time in service and 
caused his early discharge. 

The Board acknowledges the September 1948 correspondence from 
Drs. REB and RHC in which those doctors opined that the 
Veteran was currently suffering from chronic myocarditis.  
The findings of a physician are medical conclusions that the 
Board cannot ignore or disregard.  Willis v. Derwinski, 1 
Vet. App. 66 (1991).  However, neither of those physicians 
asserted a relationship between the Veteran's current 
disorder and his active service, and neither physician 
provided findings supporting the diagnosis of chronic 
myocarditis.  Moreover, their statements were of record at 
the time of the December 1948 VA fee-basis examination.  The 
VA examiner reported detailed findings supporting his 
conclusion that the Veteran had no heart disease at that 
time.  Accordingly, while the opinions of Drs. REB and RHC 
constitute evidence of acute symptoms that arose after 
discharge from service, the medical evidence of record 
clearly establishes the Veteran did not have a chronic 
cardiac disorder until many years after his discharge and 
that his fatal heart disease was not related to his brief 
period of active duty.

VA must also consider all favorable lay evidence of record.  
38 USCA § 5107(b); Caluza v. Brown, 7 Vet. App. 498 (1995).  
Accordingly, in addition to the medical evidence above the 
Board has carefully considered the lay evidence presented by 
the appellant and her representative in the form of 
correspondence to VA in which the appellant generally 
asserted that the Veteran's preexisting heart condition was 
aggravated by service and later caused his death.  

A layperson can certainly provide an eyewitness account of a 
veteran's visible symptoms.  Espiritu v. Derwinski, 2 Vet. 
App. 492, 494 (1992).  However, a layperson is not considered 
capable of opining, however sincerely, in regard to medical 
causation.  Id.  

The Veteran reported to VA during his lifetime, and the 
appellant has continued to argue to VA, that the Veteran was 
discharged from service due to his cardiac symptoms.  While 
the record establishes the Veteran was discharged after just 
four months of service, there is nothing in the record to 
show he was discharged due to a heart disorder.  As discussed 
above, the report of examination for discharge shows that his 
heart was found to be normal.

In short, there is no medical evidence of treatment for or 
diagnosis of any heart disorder in service, to include 
myocardial infarction or atherosclerotic vascular disease.  
In addition, there is no competent evidence the Veteran had a 
diagnosis of myocardial infarction or atherosclerotic 
vascular disease manifested to a compensable degree within 
one year from his discharge from military service.  The 
Veteran's first abnormal electrocardiogram was in 1995, over 
forty years after his discharge from the military.  Finally, 
there is no competent evidence showing that the Veteran's 
cause of death was related to his military service.   

Therefore, for the reasons and bases expressed above, the 
Board concludes that the preponderance of the evidence is 
against the appellant's claim of entitlement to service 
connection for the cause of the Veteran's death.  In so 
concluding, the Board in no way intends to minimize the 
Veteran's sacrifices for his country, which are deserving of 
the highest respect.  The Board, however, is obligated to 
decide cases based on the evidence before it rather than 
based on equity. See Harvey v. Brown, 6 Vet. App. 416, 425 
(1994).

ORDER

Entitlement to service connection for the cause of the 
Veteran's death is denied.



____________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


